Citation Nr: 0218560	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  02-00 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable evaluation for calculus of 
the right ureter.


REPRESENTATION

Appellant represented by:	Georgia Department of 
Veterans Service


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Atlanta, 
Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran's service medical reocords are not associated 
with the claims folder.  It is requested that the RO take 
the appropriate corrective actions.


FINDINGS OF FACT

Calculus of the right ureter is manifested by not more 
than occasional attacks of colic; and the use of a 
catheter is not required.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent and no higher 
for calculus of the right ureter have been met.  
38 U.S.C.A. §  1155 (West 1991), 38 C.F.R. § 4.115b, 
Diagnostic Codes 7509, 7510 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified 
in this statute have been complied with during the 
pendency of the current appeal.  Specifically, the Board 
finds that the statement of the case (SOC) provided to 
both the appellant and his representative, specifically 
satisfies the requirement at § 5103 of the new statute.  
It clearly notifies the appellant and his representative 
of the evidence necessary to substantiate his claim 
including the requirements of the VCAA, to include what 
evidence the VA would obtain.  

Additionally, the Board finds that all available evidence 
and records identified by the appellant as plausibly 
relevant to his pending claim has been collected for 
review.  Moreover, he was also offered an opportunity to 
present testimony at a hearing but withdrew his request 
for a hearing in a statement signed in May 2002.  
Accordingly, the Board finds that the requirements under 
the VCAA have been met.  Quartuccio v. Principi, 16 Vet. 
App. 182 (2002).

Factual Background

The veteran's service medical records are not associated 
with the claims file.  In an August 1955 the RO granted 
service connection for service connection calculus of the 
right ureter at a noncompensable rate.  At that time it 
was stated in February 1954, calculus of the right ureter 
was found by cystoscopy.  Service connection was granted 
for 

A private hospital report dated in August 1963 relates 
that the veteran was treated for right ureteral calculus.  
A private physician medical certificate shows that he was 
seen in February 1968 for renal colic.  The diagnosis was 
ureteral stone, passed.  An August 1968 private medical 
certificate indicates a diagnosis of right renal 
lithiasis.  Based on VA examination and the private 
treatment records, a 10 percent rating was granted by a 
December 1968 rating action.

After several attempts to schedule the veteran for VA 
evaluation, in June 1976, the RO notified him that his VA 
payments were discontinued due to his failure to report 
for examination.  

Private medical records dated between April and November 
1999 show that the veteran was treated for complications 
of renal insufficiency.  

A VA fee-based examination was conducted in January 2001.  
The veteran reported his medical history indicating that 
he has had colic since 1954.  His symptoms included 
hematuria associated with dysuria, severe radiating right 
flank pain, and the passage of stones.  He indicated that 
his pain has been severe enough to cause him to pass out.  
He stated that his kidney stone attacks had decreased over 
the past two years.  Examination of the abdomen revealed 
minimal tenderness of the right flank.  There was no 
evidence of rebound, guarding, suprapubic tenderness, 
masses or hepatosplenomegaly.  The veteran refused to 
return for an ultrasound.  The diagnosis was "established 
diagnosis of recurrent calculus on right urethra with 
kidney function is slightly elevated." 

Analysis

In evaluating the severity of a particular disability, it 
is essential to consider its history. 38 C.F.R. §§ 4.1 and 
4.2 (2002).  However, where entitlement to compensation 
has already been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern. Although a review of the recorded history 
of a disability should be conducted in order to make a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

Disability evaluations are determined by the application 
of a schedule of ratings which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002). Each service-connected disability is 
rated on the basis of specific criteria identified by 
diagnostic codes. 38 C.F.R. § 4.27 (2002).

The veteran's statements describing the symptoms of his 
service-connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Ureterolithiasis (calculi or stones of the ureter) is to 
be rated as hydronephrosis, except for recurrent stone 
formation requiring one or more of the following: 1. diet 
therapy, 2. drug therapy, or 3. invasive or non-invasive 
procedures more than two times per year; in which case a 
30 percent rating is to be assigned.  38 C.F.R. § 4.115b, 
Diagnostic Code 7510.  [These same provisions apply to 
nephrolithiasis (calculi or stones of the kidney).  
Diagnostic Code 7508.]

Hydronephrosis is rated 10 percent disabling when there is 
only an occasional attack of colic, not infected and not 
requiring catheter drainage.  An evaluation of 20 percent 
is warranted when there are frequent attacks of colic, 
requiring catheter drainage.  38 C.F.R. § 4.115b, 
Diagnostic Code 7509.

The veteran has a confirmed history of urinary stones, but 
the last symptomatic stone was many years ago.  Medical 
records from recent years show urinary problems from non-
service-connected conditions, such as renal insufficiency, 
but non-service-connected impairment may not be considered 
in support of the claim for a higher rating for service-
connected ureteral stones. 38 C.F.R. § 4.14.  
Significantly, however, the veteran has had occasional 
attacks of colic.  The Board concludes, with resolution of 
the doubt in the veteran's favor, that a schedular rating 
of 10 percent is warranted.  38 C.F.R. § 3.102 (2002).

The Board also concludes that the veteran's disability 
picture from ureterolithiasis does not more closely 
approximately the criteria for the next higher schedular 
rating of 20 percent.  

The record contains no evidence that the disability is 
manifested by frequent attacks of renal colic requiring 
catheter drainage.  Further, the ureteral calculi do not 
require drug or diet therapy or invasive/noninvasive 
procedures more that two times a year.  


ORDER

An increased rating for calculus of the right ureter is 
granted subject to the law and regulations governing 
monetary payments.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 


